Citation Nr: 0211078	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to August 1946.  He died in November 1999.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Manchester, New 
Hampshire (RO).


FINDINGS OF FACT

1.  The veteran died in November 1999.

2.  The appellant's income totaled $11,233.00 in 1999.

3.  Allowable burial expenses of the veteran's funeral paid 
by the appellant were $2,431.00.

4.  The appellant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse, with no dependents.


CONCLUSION OF LAW

The income criteria for nonservice-connected, improved, death 
pension benefits, have not been met.  38 U.S.C.A. §§ 1503, 
1541 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  Following 
the RO's determinations of the appellant's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the appellant has been informed of 
the requirements for establishing the issue on appeal.  The 
appellant has submitted pertinent evidence in support of this 
claim.  The Board finds that the statement and supplemental 
statements of the case provided the appellant with adequate 
notice of what the law requires to award entitlement to VA 
death pension benefits.  The appellant further was provided 
adequate notice that VA would help her secure evidence in 
support of this claim if she identified that evidence.  The 
statement and supplemental statements of the case also 
provided notice to the appellant of what the evidence of 
record revealed.  Additionally, they provided notice of what 
the remaining evidence showed, including any evidence 
identified by the appellant.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award death pension 
benefits, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The law provides that VA shall pay to the surviving spouse of 
each veteran who served for ninety days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 1991); 38 
C.F.R. §§ 3.3(b)(4), 3.23 (2001).

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  The exclusions from a surviving spouse's 
countable income for purposes of determining entitlement such 
pension generally include the veteran's final expenses, such 
as the expenses of his just debts, last illness and burial.  
38 C.F.R. § 3.272(h).  Such expenses which are paid during 
the calendar year following that in which death occurred may 
be deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  Otherwise such expenses are deductible only for 
the 12-month annualization period in which they were paid.  
Any such expenses paid subsequent to death but prior to the 
date of entitlement are not deductible.  Id.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  Effective December 1, 
1998 it was $5,884.00; effective December 1, 1999 it was 
$6,026.00; effective December 1, 2000 it was $6,237.00; and 
effective December 1, 2001, it is $6,407.00.  38 U.S.C.A. 
§§ 1503, 1541; 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273 (2001).

The veteran died in November 1999.  In December 1999, the 
appellant submitted a claim for VA death pension benefits.  
Evidence of record reveals that the appellant and the veteran 
were married in September 1946.  The appellant reported that 
she had no dependent children in her custody.  According to 
the appellant, she received monthly payments from Social 
Security Administration in the amount of $663.50.  She also 
reported interest and dividend income in the amount of 
$1,300.00.  The appellant reported in August 2000, that she 
also received a one time benefit in the amount of $255.00 
from Social Security Administration, and received monthly 
retirement pensions in the amount of $143.00 per month.  
Thus, the appellant's total income for 1999 was $11,233.00.  

The appellant reported allowable burial expenses of 
$2,431.00.  The burial expenses were subtracted from the 
appellant's income of $11, 233.00 resulting in the 
appellant's countable annualized income total of $8,802.00 
for 1999.  This exceeds the applicable income limitation for 
a surviving spouse without dependents which, as noted, was 
$6,026.00 effective December 1, 1999, $6,237.00 effective 
December 1, 2000; and $6,407.00 effective December 1, 2001.  
This fact is particularly evident given that burial expenses 
are only deductible for 1999.  Accordingly, the appellant 
does not meet the income requirements for entitlement to 
improved death pension benefits.  

The Board acknowledges the fact that the appellant's husband 
was wounded while serving in combat during World War II.  The 
Board further acknowledges the many long years of faithful, 
and loving support provided by the appellant to her husband, 
the veteran.  The Board, however, is not free to ignore or 
make exceptions to laws passed by Congress.  38 U.S.C.A. § 
7104(c) (West 1991).  The law is very specific as to the 
criteria for improved death pension benefits, and eligibility 
has not been shown in this case.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted 
with greater clarity or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).  Where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal.

Should the appellant at a future date incur a significant 
change in her annual income, should she incur significant 
unreimbursed medical expenses, or should she require the aid 
and attendance of another, or be housebound, she should 
reapply.  Her entitlement to pension benefits would be 
reconsidered based on the evidence submitted at that time.


ORDER

Improved death pension benefits are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

